DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-12 are pending and examined as following.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “crystal grains of the heating element have an average size of 150 nm to 500 nm when a size of each crystal grain is determined as a diameter of a perfect circle having an area equal to a projected area of each crystal grain in a specific direction” is indefinite. This limitation is a contingent limitation, and the invention is an finished apparatus, it is unclear whether the heating element is limited by the limitation due to the status of the heating element is unclear. i.e.:  Is each crystal grain of the heating element is determined as a diameter of a perfect circle having an area equal to a projected area of each crystal grain in a specific direction?
For the purpose of examination, the claim limitation “crystal grains of the heating element have an average size of 150 nm to 500 nm when a size of each crystal grain is determined as a diameter of a perfect circle having an area equal to a projected area of each crystal grain in a specific direction” will be interpreted to be “crystal grains of the heating element have an average size of 150 nm to 500 nm”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kikkai (JPH0963754A) (cited in IDS) in view of Yano (JP 2017091858A) (cited in IDS).

    PNG
    media_image1.png
    739
    983
    media_image1.png
    Greyscale

Regarding claim 1, Kikkai teaches a heater comprising: 
a support (transparent substrate 2) that is made of an organic polymer (see para.[0029] “The transparent substrate 2 is a substrate having a light transmittance of 60% or more, preferably 70% or more, more preferably 80% or more in a visible light region having a wavelength of 400 nm to 800 nm, and is a glass plate or transparent. A plastic film or the like can be use”, wherein plastic is an organic polymer material.) and has a sheet shape (See fig.1, the substrate is a sheet shape): 
a heating element (transparent conductive film 3) that is a transparent conductive film made of a polycrystalline material containing indium oxide as a main component (see para.[0032] “Examples of the semiconductor thin film constituting the transparent conductive film 3 include thin films such as indium oxide, tin oxide, ITO (indium tin oxide), and IZO (indium tin oxide)”) and 
at least one pair of power supply electrode (electrodes 5 and 5’) in contact with the heating element (transparent conductive film 3) (See fig.2, electrodes 5 and 5’ are in contact with the transparent conductive film 3). 
wherein the heating element (transparent conductive film 3) has a thickness of more than 20 nm and not more than 100 nm (see para.[0032] “Examples of the semiconductor thin film constituting the transparent conductive film 3 include thin films such as indium oxide, tin oxide, ITO (indium tin oxide), and IZO (indium tin oxide). Its thickness is usually 10 to 1,000 nm, preferably 20 to 600 nm.” Hence the transparent conductive film 3 can be a thickness between 20nm and 100nm), and 
Kikkai does not explicitly teach the heating element has a specific resistance of 1.4 x 10-4 Ω·cm to 3 x 10-4 Ω·cm.
However, Yano teaches in the same filed of endeavor of a transparent conductive film (transparent conductive layer 7A) made of a polycrystalline material containing indium oxide (It is converted to crystalline transparent conductive layer 7A and second crystalline transparent conductive layer 7B), that is, crystalline ITO.) and the transparent conductive film has a specific resistance of 1.4 x 10-4 Ω·cm to 3 x 10-4 Ω·cm (See para.[0120] “The specific resistance of the first crystalline transparent conductive layer 7A is, for example, less than 2.5 × 10 -4 Ω · cm, preferably 2.3 × 10 -4 Ω · cm or less, and for example, 1. It is 0 × 10 -4 Ω · cm or more, preferably 1.8 × 10 -4 Ω · cm or more.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of Kikkai with the transparent conductive film has a specific resistance of 1.4 x 10-4 Ω·cm to 3 x 10-4 Ω·cm as taught by Yano, in order to provide an excellent resistance to the transparent conductive film (para.[0120] of Yano), since both Kikkai and Yano teach transparent conductive films made of polycrystalline material containing indium oxide, the resistance of the transparent conductive film is nothing more than a result effective variable able to be optimized, and result effective variable is predictable to one of ordinary skill in the art.

Regarding claim 2, Kikkai does not explicitly teach the heating element has a carrier density of 6 x 1020 cm-3 to 16 x 1020 cm-3.
However, Yano teaches in the same filed of endeavor of a transparent conductive film (transparent conductive layer 7A) made of a polycrystalline material containing indium oxide (see para.[0107] “It is converted to crystalline transparent conductive layer 7A and second crystalline transparent conductive layer 7B), that is, crystalline ITO.”) and the transparent conductive film has a carrier density of 6 x 1020 cm-3 to 16 x 1020 cm-3 (See para.[0123] “The carrier density of the first crystalline transparent conductive layer 7A is, for example, 90 × 10 19 / cm 3 or more, preferably 100 × 10 19 / cm 3 or more, and for example, 150 × 10 19 / cm 3 or less. , Preferably 120 × 10 19 / cm 3 or less.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of Kikkai with the transparent conductive film has a carrier density of 6 x 1020 cm-3 to 16 x 1020 cm-3 -taught by Yano, in order to provide a desired density to the transparent conductive film, since both Kikkai and Yano teach transparent conductive films made of polycrystalline material containing indium oxide, the carrier density of the transparent conductive film is nothing more than a result effective variable able to be optimized, and result effective variable is predictable to one of ordinary skill in the art.

Regarding claim 3, Kikkai teaches the heating element further comprises tin, a ratio of a number of tin atoms to a sum of a number of indium atoms and the number of the tin atoms in the heating element is 0.04 to 0.15 [Examiner’s note: Kikkai teaches the heating element can be made of ITO (see para.[0032] “Examples of the semiconductor thin film constituting the transparent conductive film 3 include thin films such as… ITO (indium tin oxide)), which is  the same material of the heating element of the current invention. Therefore it is inherent that the ratio of a number of tin atoms to a sum of a number of indium atoms and the number of the tin atoms in the heating element is 0.04 to 0.15.]

Regarding claim 7, Kikkai teaches the power supply electrodes (electrodes 5 and 5’) have a thickness of 1 µm or more (See para.[0053] “The thickness of the electrode 5 may be such that the transparent conductive film can pass a current sufficient to function as a heat generating surface, but is preferably 0.1 μm or more, preferably 0.5 to 100 μm, and more preferably 1 to 1. It is 50 μm, most preferably 5 to 20 μm.”).

Regarding claim 8, Kikkai teaches the support (transparent substrate 2) is made of at least one selected from the group consisting of polyethylene terephthalates, polyethylene naphthalates. polyimides, polycarbonates. polyolefins. polyether ether ketones, and aromatic polyamides (See para.[0029] “A plastic film or sheet is preferably used in terms of thinness, flexibility, impact resistance, continuous productivity and the like. Preferred plastic films or sheets include, for example, polyesters such as polyethylene terephthalate and polyethylene naphthalate, polyamides, polyethers, polysulphons, polyethersulphons, polycarbonates, polyarylates, polyetherimides, polyether ether ketones, polyimides, aramids, etc.”).

    PNG
    media_image2.png
    229
    427
    media_image2.png
    Greyscale

Regarding claim 9, Kikkai teaches a protective film (the top transparent protective plastic film 9; see fig.28) that is disposed closer to a second principal surface (top surface of transparent conductive film 3) than to a first principal surface (bottom surface of transparent conductive film 3), the first principal surface being a principal surface of the heating element (bottom surface of transparent conductive film 3) in contact with the support (transparent substrate 2) and the second principal surface (top surface of transparent conductive film 3) being a principal surface of the heating element located on a side opposite to the first principal surface (bottom surface of transparent conductive film 3); and 
a first adhesive layer (the top adhesive layer 8; see fig.28) that is disposed between the protective film (the top transparent protective plastic film 9; see fig.28) and the heating element  (transparent conductive film 3) in such a manner that the first adhesive layer is in contact with the protective film and the heating element (See fig.28).

Regarding claim 10, Kikkai teaches a separator (the bottom transparent protective plastic film 9; see fig.28) that is disposed closer to a fourth principal surface (bottom surface of transparent substrate 2) than to a third principal surface (top surface of transparent substrate 2), the third principal surface (top surface of transparent substrate 2) being a principal surface of the support with which the heating element is in contact and the fourth principal surface (bottom surface of transparent substrate 2) being a principal surface of the support located on a side opposite to the third principal surface (top surface of transparent substrate 2); and 
a second adhesive layer (the bottom adhesive layer 8; see fig.28) that is disposed between the separator (the bottom transparent protective plastic film 9; see fig.28) and the support (transparent substrate 2) in such a manner that the second adhesive layer is in contact with the separator and the support (See fig.28).

Regarding claim 11, Kikkai teaches a molded body (the bottom transparent protective plastic film 9; see fig.28) that is disposed closer to a fourth principal surface (bottom surface of transparent substrate 2) than to a third principal surface (top surface of transparent substrate 2), the third principal surface (top surface of transparent substrate 2) being a principal surface of the support with which the heating element is in contact and the fourth principal surface (bottom surface of transparent substrate 2) being a principal surface of the support located on a side opposite to the third principal surface (top surface of transparent substrate 2); and 
a second adhesive layer (the bottom adhesive layer 8; see fig.28) that is disposed between the molded body (the bottom transparent protective plastic film 9; see fig.28) and the support (transparent substrate 2) in such a manner that the second adhesive layer is in contact with the molded body and the support (See fig.28).

Regarding claim 12, the modification of Kikkai and Yano teaches in an apparatus configured to execute processing using near-infrared light within a wavelength range from 780 to 1500 nm. the heater is to be disposed on an optical path of the near-infrared light [Examiner’s note: This is merely a intended use of the heater. since the modification of Kikkai and Yano teaches every limitation of the heater, operator can use the heater in any apparatus.] 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Kikkai and Yano in view of Kajihara (US 2015/0086789).
Regarding claim 4, the modification of Kikkai and Yano does not explicitly teach crystal grains of the heating element have an average size of 150 nm to 500 nm when a size of each crystal grain is determined as a diameter of a perfect circle having an area equal to a projected area of each crystal grain in a specific direction.
However, Kajihara teaches in the same filed of endeavor of a transparent conductive film (polycrystalline layer 3) made of a polycrystalline material containing indium oxide (see para.[0014] “a transparent conductive film 1 of the present embodiment includes a film base 2 and a polycrystalline layer 3 of indium tin oxide formed on the film base.") and crystal grains of the transparent conductive film has an average size of 150 nm to 500 nm, when a size of each crystal grain is determined as a diameter of a perfect circle having an area equal to a projected area of each crystal grain in a specific direction (See para.[0020] “An average value of gain size for the polycrystalline layer 3 is 180 nm to 270 nm”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of the modification of Kikkai and Yano with the transparent conductive film has crystal grains of the transparent conductive film has an average size of 150 nm to 500 nm as taught by Kajihara, in order to provide a desired size of crystal grains of the transparent conductive film, since both Kikkai and Kajihara teach transparent conductive films made of polycrystalline material containing indium oxide, the size of crystal grains of the transparent conductive film is nothing more than a result effective variable able to be optimized, and result effective variable is predictable to one of ordinary skill in the art.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Kikkai and Yano in view of Miyake (US 2017/0186778).
Regarding claim 5, the modification of Kikkai and Yano does not explicitly teach the heating element further comprises argons, a concentration of argon atoms contained in the heating element is 3.5 ppm or less on a mass basis.
However, Miyake teaches in the same filed of endeavor of a transparent conductive film (conductive film 320) comprises argons (See para.[0517] “conductive film 320”), a concentration of argon atoms contained in the heating element is 3.5 ppm or less on a mass basis [Examiner’s note: Since doping concentration for silicon semiconductor is small amount, and even a tiny amount of the argon would meet the limitation.]
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of the modification of Kikkai and Yano with the transparent conductive with small amount of argon as taught by Miyake, in order to provide a conductive film with desired conductivity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Kikkai and Yano in view of Sasa (US 2016/0024640).
Regarding claim 6, the modification of Kikkai and Yano does not explicitly teach an internal stress of the heating element as measured by an X-ray stress measurement method is 20 to 650 MPa.
However, Sasa teaches in the same filed of endeavor of a transparent conductive film (transparent conductive coating 2) made of a polycrystalline material containing indium oxide (See para.[0063] The transparent conductive coating (2) is formed using an indium-based complex oxide including indium oxide and a tetravalent metal element oxide”) an internal stress of the transparent conductive film as measured by an X-ray stress measurement method is 20 to 650 MPa (See [0069] “The transparent conductive coating (2) has an internal stress of 700 MPa or less as determined by an X-ray stress measurement method. The internal stress is preferably 700 MPa or less, more preferably 600 MPa or less, in view of the reliability of mobility against heat and moisture.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of the modification of Kikkai and Yano with an internal stress of the transparent conductive film is 20 to 650 MPa as taught by Sasa, in order to improve the reliability of mobility against heat and moisture of the transparent conductive film (para.[0069] of Sasa), since both Kikkai and Sasa teach transparent conductive films made of polycrystalline material containing indium oxide, the internal stress of the transparent conductive film is nothing more than a result effective variable able to be optimized, and result effective variable is predictable to one of ordinary skill in the art.

Response to Amendment
With respect to the claim rejection under 35 U.S.C. 112(b) and 112(d), applicant amended claims 3-5 and argued filed on 11/14/2022, which overcomes the claim rejection. Therefore the claim rejections under 35 U.S.C. 112(b) and 112(d) are withdrawn. However, new claim rejection has raised due to the amendment.

Response to Arguments
In response to applicant's argument that reference Yano is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the current invention discloses a heating element is a conductive film made of indium oxide; primary reference Kikkai teaches a heating element is a conductive film made of indium oxide; secondary reference Yano teaches conductive fil made of indium oxide that is capable to be a heating element. Hence, references Kikkai and Yano are in the same field of applicant’s endeavor.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case , Kikkai and Yano teaches the same field of endeavor, and it would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the transparent conductive film of Kikkai with the transparent conductive film has a specific resistance of 1.4 x 10-4 Ω·cm to 3 x 10-4 Ω·cm as taught by Yano, in order to provide an excellent resistance to the transparent conductive film (para.[0120] of Yano), since both Kikkai and Yano teach transparent conductive films made of polycrystalline material containing indium oxide, the resistance of the transparent conductive film is nothing more than a result effective variable able to be optimized, and result effective variable is predictable to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/           Primary Examiner, Art Unit 3761